UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2220


LEROY F. KING,

                 Plaintiff - Appellant,

          v.

CITY OF NORFOLK, VIRGINIA,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00174-RAJ-LRL)


Submitted:   February 25, 2016               Decided:    February 29, 2016


Before SHEDD and     HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leroy F. King, Appellant Pro Se.      Melvin Wayne Ringer, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leroy      F.   King     appeals       the     district      court’s     orders

dismissing for failure to state a claim King’s 42 U.S.C. § 1983

(2012) complaint and denying King’s Fed. R. Civ. P. 60(b)(6)

motion for relief from judgment.                  We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                   See King v. City of

Norfolk, No. 2:15-cv-00174-RAJ-LRL (E.D. Va. Aug. 24, 2015 &

Oct. 2, 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument       would    not   aid   the   decisional

process.



                                                                            AFFIRMED




                                        2